Citation Nr: 1628187	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-40 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) in excess of 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2013 decision by the Regional Office (RO) in Montgomery, Alabama which denied a rating in excess of 50 percent for PTSD.  

The Veteran died during the pendency of this appeal in April 2015; the Board's dismissal of the current appeal due to the Veteran's death is set forth below.  The Veteran's spouse has submitted a request to be substituted as the appellant in this matter in August 2015, within one year of the Veteran's death; no formal action has been taken by the RO on this request.  

The Board additionally notes that the Veteran's spouse initiated an appeal with the RO's May 2015 denial and September 2015 reconsideration denial of a DIC claim for entitlement to service connection for the cause of the Veteran's death by filing a notice of disagreement (NOD) in January 2016.  Prior to the issuance of a statement of the case, the RO granted this claim in full in a May 2016 decision, awarding service connection for cause of the Veteran's death and basic entitlement to dependent's educational assistance (DEA).  Thus, there is no need for the Board to address this matter further. 

The request of the Veteran's spouse to be substituted as the Appellant for purposes of processing the claim to completion is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran's spouse if further action, on her part, is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the pendency of an appeal of a July 2013 rating that denied entitlement to an increased rating in excess of 50 percent disabling for PTSD, the Veteran died on April [redacted], 2015.  

2.  In correspondence located in the Virtual VA electronic database that included a May 7 2015 Report of Month of Death (VA 27-08206) and VA notification letters dated May 6, 2015 and May 7, 2015 acknowledging the Veteran's death, the VA was notified of the Veteran death in April 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran appealed a July 2013 rating that denied a disability rating in excess of 50 percent disabling for PTSD by filing a NOD in October 2013 and perfected the appeal in November 2014 following the issuance of the SOC in September 2014.  

Unfortunately, the appellant died during the pendency of the appeal of this claim.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.1302  (2015).

 In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106  (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. § 3.1010(b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A  (West 2014); see 38 C.F.R. § 3.1010(a)  (2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b)  (2015).


ORDER

The appeal is dismissed.


REMAND


In this case, the Veteran died in April 2015, after October 10, 2008, and the Veteran's spouse filed a request for substitution with the AOJ in August 2015, within one year of the Veteran's death. See 38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. § 3.1010(b).  Therefore, the Veteran's spouse is entitled to a determination as to whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly.

In this case, the record does not reflect that the AOJ made a determination on the spouse's request for substitution for purposes of processing any claims to completion.  The Board notes that the adjudications of a DIC claim that has since been granted in May 2016 do not make reference to this matter.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make (or, if already made, associate with the claims file) a determination as to whether the Veteran's spouse is eligible to be recognized as a substitute for the pending claim of entitlement to service connection for a skin disorder.  

2.  If the request for substitution is or has been granted, undertake any additional notification and/or development deemed warranted and adjudicate the claims under the provisions of 38 U.S.C.A. § 5121A.  

3.  If any benefit sought on appeal remains denied, furnish to the Veteran's spouse and her representative (if any) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the appropriate period for response before the claims are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


